Citation Nr: 0913669	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition to include lumbar stenosis with radiculopathy.

2.  Entitlement to service connection for a neck condition to 
include cervical stenosis with radiculopathy.


REPRESENTATION

Veteran represented by: Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran has active duty service from January 1982 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's cervical and 
lumbar stenosis with radiculopathy service connection claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The 
evidence of a link between a current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran reports that he fell while stationed in Germany, 
causing an injury to his back.  Service treatment records 
reveal that the Veteran suffered from a closed head injury 
following a fall in August 1983 and a July 1982 X-ray found 
moderate mid-lumbar scoliosis.  Post-service treatment 
records reveal complaints of radiating neck and back pain 
from at least December 2002, and a December 2002 included the 
Veteran's reported history of "previous back injuries in 
1986, 1987, 1997 and 1998."

A VA examination was conducted in November 2003 and reflected 
the Veteran's reports of suffering from spinal stenosis since 
1983.  It was noted in the Veteran's history that this 
condition was "not due to injury" and that "it occurred 
over time without known initiating trauma."  Diagnoses of 
cervical and lumbar intervertebral disc syndrome with lumbar 
spine degenerative arthritis and levoscoliosis, as well as 
other conditions, were made.  However, this examiner did not 
provide an opinion as to the etiology of the Veteran's 
conditions, nor did the examiner comment on the Veteran's 
reported history of back injuries and the in-service finding 
of lumbar scoliosis.  Such an opinion is required to 
adjudicate this matter.

A December 2002 opinion from the Social Security 
Administration (SSA) indicates that the Veteran had been 
awarded supplemental security income (SSI) as of August 2001.  
The basis of this award was the Veteran's coronary artery 
disease and degenerative disc disease.  While the actual SSA 
decision is included in the claims folder, the medical 
records on which that decision was based are not of record.  
These records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact SSA and 
request all medical records associated 
with the Veteran's award of SSA benefits.

2.  Following completion of the 
development listed above, the Veteran 
should be afforded a VA examination to 
obtain an opinion as to whether his 
cervical and lumbar spine disabilities had 
their onset during service or are 
otherwise related to service.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current cervical or lumbar 
disability that began in service or is 
otherwise related to a disease or injury 
in service.

The examiner is advised that the Veteran 
is competent to report a history of 
symptoms and that this history must be 
considered in formulating the opinions. 
The examiner should provide a rationale 
for the opinions.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued and should 
consider the evidence received since the 
last supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if otherwise in order, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


